Lahtinen, J.
Appeal from an order of the Family Court of Ulster County (Work, J.), entered June 3, 2003, which, sua sponte, dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, for custody of the parties’ child.
Petitioner is the father of a son born in New York on January 7, 1998 to him and respondent. In September 2000, respondent moved to Georgia with the child. Thereafter, petitioner continued to have visitation, bringing his son to New York to stay for extended periods, the exact dates of which are unclear. In March 2003, petitioner commenced this proceeding pursuant to Family Ct Act article 6 seeking custody of the child. Although respondent did not appear in the matter, she sent a pro se letter to Family Court contesting jurisdiction. Family Court held a hearing and, on its own motion, directed petitioner to serve an amended petition setting forth the exact dates that he brought his son to New York for visitation in order to resolve the jurisdictional issue. When petitioner failed to do so, Family Court dismissed the petition. Petitioner appeals.
We affirm. In view of petitioner’s failure to provide further necessary information through service of an amended petition, we find that Family Court properly dismissed the petition.
Cardona, P.J., Mercure, Carpinello and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs.